ORIGINAL                                                                                 09/25/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 20-0277



                                          DA 20-0277


 IN RE THE MARRIAGE OF:                                                       FILED
 BRANDY J. PERSOMA,                                                           SEP 2 5 2020
                                                                           Bowen Greenwood
                                                                         Clerk of Supreme Court
                                                                            State of Montana
              Petitioner and Appellant,
                                                                  ORDER
       and

 TYLER S. PERSOMA,

             Respondent and Appellee.



      Appellant Brandy J. Persoma has filed a motion for a 30-day extension of time
within which to file her opening brief.
      IT IS HEREBY ORDERED that motion is GRANTED. Appellant's opening brief
shall be filed on or before October 29, 2020.
                          4".
       DATED thisZ-5 day of September, 2020.
                                                 For the Court,



                                                 By
                                                              Chief Justice